

EXHIBIT 10.7


FIRST FINANCIAL BANCORP
EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN
 
First Financial Bancorp, an Ohio corporation (the "Company") establishes this
First Financial Bancorp Executive Supplemental Retirement Plan (the "Plan") for
the purpose of attracting and retaining high quality executives by providing
benefits in excess of one or more of the limitations applicable to the Company's
qualified pension plan under the Internal Revenue Code.
 
ARTICLE I
DEFINITIONS
 
1.1           "Affiliate" means each entity with whom the Company would be
considered a single employer under Sections 414(b) and 414(c) of the Code,
provided that in applying Section 1563(a)(1), (2), and (3) for purposes of
determining a controlled group of corporations under Section 414(b) of the Code,
the language "at least 50 percent" is used instead of "at least 80 percent" each
place it appears in Section 1563(a)(1), (2), and (3), and in applying Treasury
Regulation Section 1.414(c)-2 for purposes of determining trades or businesses
(whether or not incorporated) that are under common control for purposes of
Section 414(c), "at least 50 percent" is used instead of "at least 80 percent"
each place it appears in that regulation.  Such term shall be interpreted in a
manner consistent with the definition of "service recipient" contained in
Section 409A of the Code.
 
1.2           "Affiliated Group" means (i) the Company and (ii) all Affiliates.
 
1.3           "Beneficiary" means the person(s) designated as such pursuant to
Article VI of this Plan.
 
1.4           "Board" means the Board of Directors of the Company.
 
1.5           "Code" shall mean the Internal Revenue Code of 1986, as amended.
 
1.6           "Committee" shall mean the Compensation Committee of the Board.
 
1.7           "Company" means First Financial Bancorp, an Ohio corporation, or
its successor.
 
1.8           "Eligible Executive" means an employee of the Company or another
member of the Affiliated Group who (a) participates in the Pension Plan, and (b)
is a member of a "select group of management or highly compensated employees,"
within the meaning of Sections 201, 301 and 401 of ERISA.
 
1.9           "ERISA" means the Employee Retirement Income Security Act of 1974,
as amended.
 
1.10         "Normal Retirement Age" means the Participant's 65th birthday.

 
 

--------------------------------------------------------------------------------

 
 
1.11         "Participant" means each Eligible Executive who has become a
Participant in the Plan pursuant to Article II.
 
1.12         "Pension Plan" means the First Financial Bancorp Employees' Pension
Plan and Trust, as amended from time to time.
 
1.13         "Plan" means this First Financial Bancorp Executive Supplemental
Retirement Plan.
 
1.14         "Separation from Service" means a termination of employment or
service with the Affiliated Group for any reason, including death, in such a
manner as to constitute a "separation from service" as defined under Section
409A of the Code.  Upon a sale or other disposition of the assets of the Company
or any member of the Affiliated Group to an unrelated purchaser, the Committee
reserves the right, to the extent permitted by Section 409A of the Code, to
determine whether Participants providing services to the purchaser after and in
connection with the purchase transaction have experienced a Separation from
Service.
 
1.15         "Statutory Limits" means the compensations and benefit accrual
limits provided under Section 401(a)(17) and Section 415 of the Code, which are
imposed on the benefits accrued under the Pension Plan.
 
ARTICLE II
PARTICIPATION
 
An Eligible Executive shall become a Participant in the Plan only upon
designation as a Participant by the Committee.  A Participant's active
participation in the Plan shall be suspended upon his employment status change
as determined by the Committee or Separation from Service.  Further, a
Participant shall cease to be a Participant upon his non-vested Separation from
Service under the Plan.  .
 
ARTICLE III
SUPPLEMENTAL BENEFITS
 
3.1  Eligibility.  A Participant (or Beneficiary) who is entitled to a vested
benefit under the Pension Plan shall be eligible for a supplemental benefit
under this Article as hereinafter provided..
 
3.2  Amount of Supplemental Benefit.  The benefit payable under the Plan to a
Participant (or Beneficiary) who is eligible therefor shall be determined as
follows:.
 
(a)           the vested Accrued Benefit the Participant would receive under the
Pension Plan, calculated without regard to the Statutory Limits.
 
reduced (but not below zero) by -
 
 
(b)
the vested Accrued Benefit the Participant will receive under the Pension Plan,

 
 
and, if applicable, further reduced (but not below zero) for -

 
 
-2-

--------------------------------------------------------------------------------

 
 
(c)           commencement of the Plan benefit prior to Normal Retirement Age,
to the same extent (if any) that the Participant's benefit under the Pension
Plan would have been reduced for commencement prior to Normal Retirement Age if
the Participant's Pension Plan benefit had commenced as of the date of the
Participant's Separation from Service under the Plan.
 
For purposes of this Section 3.2, Accrued Benefit shall have the meaning
provided in the Pension Plan.  The Plan benefit shall be determined by an
actuary selected by the Company in its sole discretion, which actuary shall
calculate the Plan benefit in accordance with the actuarial assumptions provided
under the Pension Plan.  To the extent the Pension Plan is amended after January
1, 2010, such amendment to the Pension Plan may not modify any assumption or
benefit provision used in calculating the Participant's benefit under the Plan
to the extent such change in assumption or benefit provision would cause any
portion of the Participant's benefit provided under the Plan to become taxable
under Section 409A.
 
3.3  Vesting.  The benefits under this Article shall vest at the same time(s),
in the same manner, and to the same extent as the Participant's benefit under
the Pension Plan.  No supplemental benefit shall be payable to a Participant
under this Plan if the Participant is not eligible to receive a vested benefit
under the Pension Plan.
 
3.4  Form of Payment.  The Plan benefit calculated in accordance with Section
3.2 shall be paid to the Participant in the form of a single lump-sum
payment.  No other form of payment may be elected by the Participant under the
Plan.
 
3.5  Time of Commencement.  A Participant's benefit under the Plan shall be paid
as of the first business day of the seventh month following the Participant's
Separation from Service (or if earlier, the first business day of the month
following the Participant's death).
 
3.6  Termination for Cause.  In the event a Participant is terminated for
“Cause”, he/she shall have not rights, and shall not be entitled to any
benefits, under this Agreement.  For purposes of this Agreement, “Cause” shall
mean any one or more of the following:
 
(a)           any act constituting (i) a felony under the federal laws of the
United States, the laws of any state, or any other applicable law, (ii) fraud,
embezzlement, misappropriation of assets, willful misfeasance, or dishonesty, or
(iii) other actions or criminal conduct which in any way materially and
adversely affects the reputation, goodwill, or business position of the Company;


(b)           the failure of the Participant to perform and observe all material
obligations and conditions to be performed and observed by the Participant under
his employment agreement, or to perform the duties in accordance, in all
material respects, with the policies, procedures, and directions established
from time to time by the Committee or the Board (any such failure, a
“Performance Failure”), and to correct such Performance Failure promptly
following notice from the Board to do so; or


(c)           having corrected (or the Company’s having waived the correction of
) a Performance Failure, the occurrence of any subsequent Performance Failure
(whether of the same or different type or nature).

 
-3-

--------------------------------------------------------------------------------

 
 
ARTICLE IV
SECTION 409A OF THE CODE; TARP COMPENSATION STANDARDS
 
4.1 Discretionary Acceleration of Payments.  To the extent permitted by Section
409A of the Code, the Committee may, in its sole discretion, accelerate the time
or schedule of a payment under the Plan as provided in this Section.  The
provisions of this Section are intended to comply with the exception to
accelerated payments under Treasury Regulation § 1.409A-3(j) and shall be
interpreted and administered accordingly.    
 
(a)           Domestic Relations Orders.  The Committee may, in its sole
discretion, accelerate the time or schedule of a payment under the Plan to an
individual other than the Participant as may be necessary to fulfill a domestic
relations order (as defined in Section 414(p)(1)(B) of the Code).
 
(b)           Conflicts of Interest.  The Committee may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment under the Plan
to the extent necessary for any Federal officer or employee in the executive
branch to comply with an ethics agreement with the Federal
government.  Additionally, the Committee may, in its sole discretion, provide
for the acceleration of the time or schedule of a payment under the Plan to the
extent reasonably necessary to avoid the violation of an applicable Federal,
state, local, or foreign ethics law or conflicts of interest law (including
where such payment is reasonably necessary to permit the Participant to
participate in activities in the normal course of his position in which the
Participant would otherwise not be able to participate under an applicable
rule).
 
(c)           Employment Taxes.  The Committee may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment under the Plan
to pay the Federal Insurance Contributions Act (FICA) tax imposed under Sections
3101, 3121(a), and 3121(v)(2) of the Code, or the Railroad Retirement Act (RRTA)
tax imposed under Sections 3201, 3211, 3231(e)(1), and 3231(e)(8) of the Code,
where applicable, on compensation deferred under the Plan (the FICA or RRTA
amount).  Additionally, the Committee may, in its sole discretion, provide for
the acceleration of the time or schedule of a payment, to pay the income tax at
source on wages imposed under Section 3401 of the Code or the corresponding
withholding provisions of applicable state, local, or foreign tax laws as a
result of the payment of the FICA or RRTA amount, and to pay the additional
income tax at source on wages attributable to the pyramiding Section 3401 of the
Code wages and taxes.  However, the total payment under this acceleration
provision must not exceed the aggregate of the FICA or RRTA amount, and the
income tax withholding related to such FICA or RRTA amount.
 
(d)           Limited Cash-Outs.  The Committee may, in its sole discretion,
require a mandatory lump sum payment of amounts deferred under the Plan that do
not exceed the applicable dollar amount under Section 402(g)(1)(B) of the Code,
provided that the payment results in the termination and liquidation of the
entirety of the Participant's interest under the Plan, including all agreements,
methods, programs, or other arrangements with respect to which deferrals of
compensation are treated as having been deferred under a single nonqualified
deferred compensation plan under Section 409A of the Code.

 
-4-

--------------------------------------------------------------------------------

 
 
(e)           Payment Upon Income Inclusion Under Section 409A.  The Committee
may, in its sole discretion, provide for the acceleration of the time or
schedule of a payment under the Plan at any time the Plan fails to meet the
requirements of Section 409A of the Code.  The payment may not exceed the amount
required to be included in income as a result of the failure to comply with the
requirements of Section 409A of the Code.
 
(f)           Certain Payments to Avoid a Nonallocation Year Under Section
409(p).  The Committee may, in its sole discretion, provide for the acceleration
of the time or schedule of a payment under the Plan to prevent the occurrence of
a nonallocation year (within the meaning of Section 409(p)(3) of the Code) in
the plan year of an employee stock ownership plan next following the plan year
in which such payment is made, provided that the amount paid may not exceed 125
percent of the minimum amount of payment necessary to avoid the occurrence of a
nonallocation year.
 
(g)           Payment of State, Local, or Foreign Taxes.  The Committee may, in
its sole discretion, provide for the acceleration of the time or schedule of a
payment under the Plan to reflect payment of state, local, or foreign tax
obligations arising from participation in the Plan that apply to an amount
deferred under the Plan before the amount is paid or made available to the
participant (the state, local, or foreign tax amount).  Such payment may not
exceed the amount of such taxes due as a result of participation in the
Plan.  The payment may be made in the form of withholding pursuant to provisions
of applicable state, local, or foreign law or by payment directly to the
Participant.  Additionally, the Committee may, in its sole discretion, provide
for the acceleration of the time or schedule of a payment under the Plan to pay
the income tax at source on wages imposed under Section 3401 of the Code as a
result of such payment and to pay the additional income tax at source on wages
imposed under Section 3401 of the Code attributable to such additional wages and
taxes.  However, the total payment under this acceleration provision must not
exceed the aggregate of the state, local, and foreign tax amount, and the income
tax withholding related to such state, local, and foreign tax amount.
 
(h)           Certain Offsets.  The Committee may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment under the Plan
as satisfaction of a debt of the Participant to the Company (or any entity which
would be considered to be a single employer with the Company under Section
414(b) or Section 414(c) of the Code), where such debt is incurred in the
ordinary course of the service relationship between the Company (or any entity
which would be considered to be a single employer with the Company under Section
414(b) or Section 414(c) of the Code) and the Participant, the entire amount of
reduction in any of the service recipient's (as defined in Section 409A of the
Code) taxable years does not exceed $5,000, and the reduction is made at the
same time and in the same amount as the debt otherwise would have been due and
collected from the Participant.
 
(i)             Bona Fide Disputes As To A Right To A Payment.  The Committee
may, in its sole discretion, provide for the acceleration of the time or
schedule of a payment under the Plan where such payments occur as part of a
settlement between the Participant and the Company (or any entity which would be
considered to be a single employer with the Company under Section 414(b) or
Section 414(c) of the Code) of an arm’s length, bona fide dispute as to the
Participant's right to the deferred amount.

 
-5-

--------------------------------------------------------------------------------

 
 
(j)            Plan Terminations and Liquidations.  The Committee may, in its
sole discretion, provide for the acceleration of the time or schedule of a
payment under the Plan as provided in Section 7.2.
 
(k)           Other Events and Conditions.  The Committee may accelerate payment
of a Participant's benefit under the Plan upon such other events and conditions
as the Internal Revenue Service may prescribe in generally applicable guidance
published in the Internal Revenue Bulletin.
 
Except as otherwise specifically provided in the Plan, the Committee may not
accelerate the time or schedule of any payment or amount scheduled to be paid
under the Plan within the meaning of Section 409A of the Code.  Notwithstanding
anything contained in this Section 4.1 to the contrary, in no event may a
payment be accelerated pursuant to paragraphs (d), (e), (f), (g), (h), (i), (j)
or (k) of this Section 4.1 following a Participant's Separation from Service to
a date that is prior to the first business day of the seventh month following
the Participant's Separation from Service (or if earlier, the first business day
of the month following the Participant's death).  The provisions of this Section
4.1 are intended to comply with the exceptions to accelerated payments under
Treasury Regulation §1.409A-3(j)(4) and shall be interpreted and administered
accordingly.


4.2 Delay of Payments.  To the extent permitted under Section 409A of the Code,
the Committee may, in its sole discretion, delay payment under any of the
following circumstances, provided that the Committee treats all payments to
similarly situated Participants on a reasonably consistent basis:  
 
(a)           Federal Securities Laws or Other Applicable Law.  A Payment may be
delayed where the Committee reasonably anticipates that the making of the
payment will violate federal securities laws or other applicable law; provided
that the delayed payment is made at the earliest date at which the Committee
reasonably anticipates that the making of the payment will not cause such
violation.  For purposes of the preceding sentence, the making of a payment that
would cause inclusion in gross income or the application of any penalty
provision or other provision of the Code is not treated as a violation of
applicable law.
 
(b)           Other Events and Conditions.  A payment may be delayed upon such
other events and conditions as the Internal Revenue Service may prescribe in
generally applicable guidance published in the Internal Revenue Bulletin.

 
-6-

--------------------------------------------------------------------------------

 

4.3 Compliance With Code Section 409A.  It is intended that the Plan comply with
the provisions of Section 409A of the Code, so as to prevent the inclusion in
gross income of any amounts deferred hereunder in a taxable year that is prior
to the taxable year or years in which such amounts would otherwise actually be
paid or made available to Participants or Beneficiaries.  The Plan shall be
construed, administered, and governed in a manner that effects such intent, and
the Committee shall not take any action that would be inconsistent with such
intent.  However, the tax treatment of deferrals under this Plan is not
warranted or guaranteed.  Neither the Company, the other members of the
Affiliated Group, directors, officers, employees, advisers nor the Committee
shall be held liable for any taxes, interest, penalties or other monetary
amounts owed by any Participant or Beneficiary (or any other individual claiming
a benefit through the Participant or Beneficiary) as a result of the Plan.  Any
reference in the Plan to Section 409A of the Code will also include any
proposed, temporary or final regulations, or any other guidance, promulgated
with respect to such Section 409A by the U.S. Department of Treasury or the
Internal Revenue Service.  For purposes of the Plan, the phrase "permitted by
Section 409A of the Code," or words or phrases of similar import, shall mean
that the event or circumstance shall only be permitted to the extent it would
not cause an amount deferred or payable under the Plan to be includible in the
gross income of a Participant or Beneficiary under Section 409A(a)(1) of the
Code.
 
4.4 Compliance With TARP, EESA and ARRA.  It is intended that the Plan comply
with, and be administered in accordance with, the executive compensation and
corporate governance restrictions imposed under the Emergency Economic
Stabilization Act of 2008 ("EESA"), the Troubled Asset Relief Program ("TARP"),
American Recovery and Reinvestment Act of 2009 ("ARRA"), together with all
regulations and guidance promulgated thereunder (the "TARP Compensation
Standards"), for the period in which the Company participates in TARP and for
such additional period thereafter as may be required by TARP, EESA or ARRA (the
"TARP Period"). To ensure compliance with the TARP Compensation Standards, the
following additional provisions shall apply.
 
(a)           TARP Policy.  The Plan and the benefits provide under the Plan
shall be subject to the First Financial Bancorp TARP Policy, but only to the
extent, and only for such period, as may be necessary to ensure the Plan and the
benefits provided under the Plan comply with the applicable requirements of the
TARP Compensation Standards.  In the event that any provision of the Plan is
found to be in conflict with the TARP Compensation Standards and/or TARP Policy,
the Plan shall be deemed amended automatically, and to the extent necessary
retroactively, to reflect the requirements of the TARP Compensation Standards,
and the Plan shall be interpreted and administered accordingly.
 
(b)           Consent to Compliance with the TARP Compensation Standards.  As a
condition of participation in the Plan, each Participant shall acknowledge that
(i) the benefits provided under the Plan may be subject to the TARP Compensation
Standards and/or TARP Policy, (ii) the Plan may be amended and/or its
administration modified in order to comply with the TARP Compensation Standards
and TARP Policy, and (iii) a Participant shall be required (as determined by the
Committee or the Board) to repay all amounts paid from the Plan that are later
determined to have been paid in violation of the TARP Compensation Standards or
TARP Policy.

 
-7-

--------------------------------------------------------------------------------

 
 
ARTICLE V
ADMINISTRATION
 
5.1  Administration.  The Plan shall be administered by the Committee, which
shall have the exclusive right and full discretion (i) to interpret the Plan,
(ii) to decide any and all matters arising hereunder (including the right to
remedy possible ambiguities, inconsistencies, or admissions), (iii) to make,
amend and rescind such rules as it deems necessary for the proper administration
of the Plan and (iv) to make all other determinations necessary or advisable for
the administration of the Plan, including determinations regarding eligibility
for benefits payable under the Plan.  All interpretations of the Committee with
respect to any matter hereunder shall be final, conclusive and binding on all
persons affected thereby.  No member of the Committee shall be liable for any
determination, decision, or action made in good faith with respect to the
Plan.  The Company will indemnify and hold harmless the members of the Committee
from and against any and all liabilities, costs, and expenses incurred by such
persons as a result of any act, or omission, in connection with the performance
of such persons’ duties, responsibilities, and obligations under the Plan, other
than such liabilities, costs, and expenses as may result from the bad faith,
willful misconduct, or criminal acts of such persons.
 
5.2  Claims Procedure.  In accordance with the requirements of Section 503 of
ERISA, the Plan provides a benefit claims and appeals procedure that is intended
to comply with the regulations issued by the Secretary of Labor at 29 C.F.R.
2560.503-1.  Unless a separate procedure is established for the Plan, the claims
and appeals procedure set forth in Section 7.14 of the Pension Plan (as may be
amended from time to time) shall apply to the Plan.
 
ARTICLE VI
BENEFICIARIES
 
6.1  Beneficiary Designation.  The Participant shall have the right, at any
time, to designate any person or persons as Beneficiary (both primary and
contingent) to whom payment under the Plan shall be made in the event of the
Participant’s death.  The Beneficiary designation shall be effective when it is
submitted in writing to and acknowledged by the Committee during the
Participant’s lifetime on a form prescribed by the Committee.
 
6.2  Revision of Designation.  The submission of a new Beneficiary designation
shall cancel all prior Beneficiary designations.  Any finalized divorce or
marriage (other than a common law marriage) of a Participant subsequent to the
date of a Beneficiary designation shall revoke such designation, unless in the
case of divorce the previous spouse was not designated as Beneficiary and unless
in the case of marriage the Participant’s new spouse has previously been
designated as Beneficiary.
 
6.3  Successor Beneficiary.  If the primary Beneficiary dies prior to complete
distribution of any the benefits payable under this Plan any remaining benefits
shall be paid to the contingent Beneficiary elected by the Participant.
 
6.4  Absence of Valid Designation.  If a Participant fails to designate a
Beneficiary as provided above, or if the Beneficiary designation is revoked by
marriage, divorce, or otherwise without execution of a new designation, or if
every person designated as Beneficiary predeceases the Participant or dies prior
to complete distribution of the Participant’s benefits, then the Committee shall
direct the distribution of any benefits payable under this Plan to the relevant
estate.

 
-8-

--------------------------------------------------------------------------------

 

ARTICLE VII
AMENDMENT AND TERMINATION
 
7.1 Amendment.  The Company reserves the right to amend, terminate or freeze the
Plan, in whole or in part, at any time by action of the Board.
 
7.2 Payments Upon Termination of Plan.  In the event that the Plan is
terminated, the vested benefits of a Participant shall be paid to the
Participant or his Beneficiary on the dates on which the Participant or his
Beneficiary would otherwise receive payments hereunder without regard to the
termination of the Plan.  Notwithstanding the preceding sentence, and to the
extent permitted under Section 409A of the Code and the TARP Compensation
Standards, the Company, by action taken by its Board or its designee, may
terminate the Plan and pay Participants and Beneficiaries their entire vested
benefit subject to the following conditions:
 
(a)           Dissolution; Bankruptcy Court Order.  The termination occurs
within twelve (12) months after a corporate dissolution taxed under Section 331
of the Code, or with the approval of a bankruptcy court pursuant to 11 U.S.C.
§503(b)(1)(A).   In such event, the vested benefit of each Participant shall be
paid at the time and pursuant to the schedule specified by the Committee, so
long as all payments are required to be made by the latest of: (i) the end of
the calendar year in which the Plan termination occurs, (ii) the first calendar
year in which the amount is no longer subject to a substantial risk of
forfeiture, or (iii) the first calendar year in which payment is
administratively practicable.
 
(b)           Change in Control.  The termination occurs pursuant to an
irrevocable action of the Board or its designee that is taken within the thirty
(30) days preceding or the twelve (12) months following a change in control
event (within the meaning of Treasury Regulation § 1.409A-3(i)(5) (a "Change in
Control"), and all other plans sponsored by the Company (determined immediately
after the Change in Control) that are required to be aggregated with this Plan
under Section 409A of the Code are also terminated with respect to each
participant therein who experienced the Change in Control ("Change in Control
Participant").   In such event, the vested benefit of each Participant under the
Plan and each Change in Control Participant under all aggregated plans shall be
paid at the time and pursuant to the schedule specified by the Committee, so
long as all payments are required to be made no later than twelve (12) months
after the date that the Board or its designee irrevocably approves the
termination.
 
(c)           Company's Discretion.  The termination does not occur "proximate
to a downturn in the financial health" of the Company (within the meaning of
Treasury Regulation § 1.409A-3(j)(4)(ix)), and all other arrangements required
to be aggregated with the Plan under Section 409A of the Code are also
terminated and liquidated.   In such event, the Participant's entire vested
benefit shall be paid at the time and pursuant to the schedule specified by the
Committee, so long as all payments are required to be made no earlier than
twelve (12) months, and no later than twenty-four (24) months, after the date
the Board or its designee irrevocably approves the termination of the
Plan.  Notwithstanding the foregoing, any payment that would otherwise be paid
pursuant to the terms of the Plan prior to the twelve (12) month anniversary of
the date that the Board or its designee irrevocably approves the termination of
the Plan shall continue to be paid in accordance with the terms of the Plan.  If
the Plan is terminated pursuant to this Section 7.2(c), the Company shall be
prohibited from adopting a new plan or arrangement that would be aggregated with
this Plan under Section 409A of the Code within three (3) years following the
date that the Board or its designee irrevocably approves the termination and
liquidation of the Plan.

 
-9-

--------------------------------------------------------------------------------

 
 
(d)           Other Events.  The termination occurs upon such other events and
conditions as the Internal Revenue Service may prescribe in generally applicable
guidance published in the Internal Revenue Bulletin.
 
Notwithstanding anything contained in this Section 7.2 to the contrary, in no
event may a payment be accelerated following a Participant's Separation from
Service to a date that is prior to the first business day of the seventh month
following the Participant's Separation from Service (or if earlier, upon the
first business day of the month following the Participant's death).


The provisions of paragraphs (a), (b), (c) and (d) of this Section 7.2 are
intended to comply with the exception to accelerated payments under Treasury
Regulation §1.409A-3(j)(4)(ix) and shall be interpreted and administered
accordingly.  The term "Company" as used in paragraphs (b) and (c) of this
Section 7.2 shall include the Company and any entity which would be considered
to be a single employer with the Company under Code Sections 414(b) or Section
414(c).
 
ARTICLE VIII
MISCELLANEOUS
 
           8.1  Construction and Governing Law.  The Plan shall be construed,
enforced, and administered and the validity thereof determined in accordance
with the laws of the State of Ohio, to the extent that applicable federal law
does not apply to the Plan.  Words used herein in the masculine gender shall be
construed to include the feminine gender where appropriate and the words used
herein in the singular or plural shall be construed as being in the plural or
singular where appropriate.
 
8.2  No Employment Rights.  Neither the establishment or maintenance of the Plan
nor the status of an employee as a Participant shall give any Participant any
right to be retained in employment; and no Participant and no person claiming
under or through such Participant shall have any right or interest in any
benefit under the Plan unless and until the terms, conditions and provisions of
the Plan affecting such Participant shall have been satisfied.
 
8.3  Unfunded Plan.  The Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for a select group of
“management or highly compensated employees” within the meaning of Sections 201,
301 and 401 of ERISA and therefore to be exempt from Parts 2, 3 and 4 of Title I
of ERISA.  Notwithstanding the foregoing, the Company may elect, at its sole
discretion, to establish a grantor trust (with a trustee selected by the
Company) to which the Company may allocate funds to provide for the benefits
provided under the Plan, provided that such trust complies with the requirements
of Revenue Procedure 92-64 (and any related or subsequent guidance) and the
allocation of funds to such trust does not otherwise violate Section 409A, the
TARP Compensation Standards or any other applicable federal law.

 
-10-

--------------------------------------------------------------------------------

 
 
8.4  Discharge of Obligations.  The payment to a Participant or his Beneficiary
of his entire benefit under the Plan shall discharge all obligations of the
Affiliated Group to such Participant or Beneficiary under the Plan with respect
to that Plan benefit.
 
8.5  Nonalienation.  The right of any Participant or any person claiming under
or through a Participant to any benefit or any payment hereunder shall not be
subject in any manner to attachment or other legal process for the debts of the
Participant or person; and the same shall not be subject to anticipation,
alienation, sale, transfer, assignment or encumbrance.
 
8.6  Limitation of Liability.  No member of the Board and no officer or employee
of any member of the Affiliated Group shall be liable to any person for any
action taken or omitted in connection with this Plan, nor shall any member of
the Affiliated Group be liable to any person for any such action or
omission.  No person shall, because of the Plan, acquire any right to an
accounting or to examine the books or the affairs of any member of the
Affiliated Group.  Nothing in the Plan shall be construed to create any trust or
fiduciary relationship between any member of the Affiliated Group and any
Participant or any other person.
 
8.7  Successors.  The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business and/or assets of the Company expressly
to assume this Plan.  This Plan shall be binding upon and inure to the benefit
of the Company and any successor of the Company, including without limitation
any persons acquiring directly or indirectly all or substantially all of the
business and/or assets of the Company whether by sale, merger, consolidation,
reorganization or otherwise (and such successor shall thereafter be deemed the
"Company" for the purposes of this Plan), and the heirs, Beneficiaries,
executors and administrators of each Participant.
 
IN WITNESS WHEREOF, the Company has caused this Plan to be executed as of this
_____ day of _____________, _____.

 
FIRST FINANCIAL BANCORP
 
By:
 
Name:
Title:

 
 
-11-

--------------------------------------------------------------------------------

 
